United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 19-3135
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Alejandro Jesus Rodriguez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: May 8, 2020
                               Filed: May 13, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Alejandro Rodriguez pleaded guilty to possession with intent to distribute
methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and received a within-
Guidelines-range sentence of 235 months in prison. In an Anders brief, Rodriguez’s
counsel requests permission to withdraw and suggests that the sentence is
substantively unreasonable. See Anders v. California, 386 U.S. 738 (1967). In a pro
se brief, Rodriguez argues that his sentence is unfair, primarily because another
unnamed offender received a lower sentence than he did.

       We conclude that Rodriguez’s sentence is substantively reasonable. See
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-
Guidelines-range sentence is presumptively reasonable). The record establishes that
the district court 1 sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).

       Rodriguez’s pro se arguments also have no merit. He has not established a
sentencing disparity, see United States v. Carr, 895 F.3d 1083, 1091 (8th Cir. 2018)
(requiring the defendant to show a comparator with a similar record who engaged in
similar conduct), and to the extent he argues that he received ineffective assistance
of counsel during plea negotiations, we will not consider this issue now. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006) (explaining that
ineffective-assistance-of-plea-counsel claims “are usually best litigated in collateral
proceedings”).

      Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75, 82–83 (1988), and conclude that there are no other non-frivolous issues
for appeal. Accordingly, we affirm the judgment and grant counsel permission to
withdraw.
                      ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                  -2-